office_of_chief_counsel internal_revenue_service memorandum number release date ----------- -------------- filen-148479-09 third party communication date of communication month dd yyyy uilc date december to mark everett acting director field systemic advocacy from susan l hartford technical advisor to the special counsel national_taxpayer_advocate subject disallowance of credit for federal_income_tax withholding when ssn itin mismatch occurs this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent federal_law requires individuals with u s income regardless of immigration status to pay u s taxes sec_6109 of the internal_revenue_code provides that if a person is required to file a return statement or other document with the irs the person must include an identifying number in general an individual required to furnish a taxpayer identifying number must use a social_security_number ssn sec_6109 see also sec_301_6109-1 a person who has a filing obligation but is ineligible for a social_security_number may apply for and receive an individual_taxpayer_identification_number itin from the irs sec_301_6109-1 an itin is a taxpayer identifying number issued to an alien individual by the internal_revenue_service upon application_for use in connection with filing_requirements under this title for purposes of this section the term alien individual means an individual who is not a citizen or national of the united_states sec_301_6109-1 an undocumented worker is not eligible to obtain an ssn to fulfill his or her filing obligation the undocumented worker must apply for an itin the irs’s issuance of an itin to a taxpayer does not change that taxpayer’s work status and the itin cannot be used for employment purposes filen-148479-09 sec_3402 provides that every employer making a payment of wages must deduct and withhold income taxes from wages commonly referred to as federal_income_tax withholding when filing any returns and statements with the irs the employer is required to identify each employee by the employee’s ssn sec_31 b - c thus in order to obtain work an individual must provide an ssn to the employer which the employer can then use when reporting the amount of federal_income_tax withheld from the individual’s wages when an employer withholds federal_income_tax pursuant to sec_3402 the amount withheld is allowed to the recipient of the income as a credit against any income_tax due to the irs sec_31 the term recipient for purposes of receiving credit for federal_income_tax withholding is defined as the person subject_to tax imposed under subtitle a upon the wages from which the tax was withheld sec_1_31-1 you have asked for advice on whether the irs is entitled to disallow the sec_31 credit for federal_income_tax withheld in the following situation the taxpayer is an undocumented worker not eligible for an ssn however the taxpayer provides someone else’s ssn in order to obtain employment the taxpayer receives wages from his employer and the employer withholds federal_income_tax under that ssn the taxpayer wishes to fulfill his tax_return filing and payment responsibilities so he obtains an itin and files a tax_return using the itin the w-2 however attached to the return contains the ssn the taxpayer provided his employer the irs processes the return under the itin even though it is accompanied by a w-2 containing an ssn during an audit of the return the mismatch between the ssn and itin causes the irs to disallow the federal_income_tax withholding credit the taxpayer claimed on his return until the irs can determine if the taxpayer truly earned the wages for which the withholding credit is being claimed when the irs disallows the federal_income_tax withholding credit for a taxpayer using an itin the irs is not saying that itin holders are not entitled to the credit as a matter of law rather the irs is saying that it does not have sufficient information in its records to determine if the itin holder is the recipient within the meaning of sec_31 the irs explains the disallowance as follows the federal_income_tax withheld reported on your federal tax_return has been disallowed because we do not have a record that this tax was paid or reported on your behalf by your employer irm the irs is not precluded by the code or the treasury regulations from ascertaining that the itin holder truly earned the wages for which the withholding credit is being claimed before allowing the claimed withholding credit the procedures the irs uses to ascertain whether the itin holder is entitled to the credit instruct irs employees to research the claimed withholding as follows filen-148479-09 research integrated data retrieval system idrs using command_code irptrl to verify if the employer reported the wages and withholding per the reporting requirements for employers if there is no record of any withholding shown for the itin do not allow the federal_income_tax withholding if the taxpayer used an invalid ssn and the withholding for your taxpayer has been reported under the invalid ssn and no other taxpayer has filed under the ssn allow the withholding as reported by the employer see irm for mixed entity procedures irm the mixed entity procedures then provide as follows if the taxpayer provides form w-2’s form 1099’s and other income supporting documents and the forms are all under the assigned itin for this taxpayer allow the information even if there are no records on irptrl this does not apply to federal_income_tax withholding which must be verified as reported and paid to the u s treasury emphasis added irm a we believe the irm needs clarification in several respects and suggest that you pursue revisions to the irm first irm is misleading in that it implies that an itin holder is only entitled to the sec_31 credit if no other taxpayer has filed a return using the ssn provided by the itin holder to his her employer in a situation where the itin holder’s w-2 or form_1099 reflects income_tax withheld and the only irs records under the ssn used on the w-2 or form_1099 reflect that same amount of withholding the irm should indicate that there is no need for any further inquiry before allowing the withholding the wording of the irm further suggests that a taxpayer filing a return with an itin but claiming withholding tied to an ssn will get the credit so long as the itin holder files a return before the true owner of the ssn also irm a suggests that form w-2’s form 1099’s and other income supporting documents will contain an itin employers are not allowed to use itins when filing returns statements and other documents with the irs see sec_31_6109-1 see also circular_e employer’s tax guide it is our understanding that the irs will allow the credit if the taxpayer can verify withholding in fact in the taxpayers’ cases you asked us to review in connection with this request for a legal opinion the irs generally corresponded with the taxpayers to give the taxpayers an opportunity to provide documentation that they were the true recipient of the wages within the meaning of sec_31 the act of asking for further documentation eg another copy of form_w-2 paystubs earnings statement or a statement from the employer from the itin holder is a precaution the irs takes to ensure that the itin holder earned the wages from which the tax was withheld thus we would suggest that irm should be revised along the following lines for itin holders who electronically file their returns the irs does not have a paper copy in its records of the w-2 containing the ssn thus the irs may often ask the itin holder to produce a copy of the w- for itin holders who file paper returns it is our understanding that the irs may also ask the taxpayer for a copy of the w-2 even though the irs already has a copy because it may take longer to request the original return from files filen-148479-09 research integrated data retrieval system idrs using command_code irptrl to verify if the employer reported the wages and withholding per the reporting requirements for employers if there is a record of the withholding shown for the itin you should allow the federal_income_tax withholding credit if however there is no record of any withholding shown for the itin do not allow the federal_income_tax withholding credit without additional documentation from the taxpayer if the taxpayer used an ssn that is invalid and the withholding for the taxpayer has been reported under the invalid ssn once you are able to verify that the withholding belongs to the taxpayer allow the withholding you may need to refer to the mixed entity procedures in irm if the true owner of the ssn has already filed a return we would also suggest that irm a be revised to read something like this even if there are no records on irptrl a taxpayer with an itin should be entitled to the federal_income_tax withholding credit if the taxpayer provides documentation eg form_w-2 form_1099 a paystub earnings statement statement from employer to verify the amount of federal_income_tax withheld in conclusion tentative disallowance and requests for documentation of the credit for federal_income_tax withholding when an itin ssn mismatch occurs is a business decision to be made by the irs rather than a decision dictated by anything in sec_31 or sec_6109 of the internal_revenue_code while there may be a burden on itin holders to produce documentation in order to receive the credit and some itin holders may choose not to respond to the irs’s correspondence those consequences must be balanced with the risk to the irs if the credit was automatically allowed without verification this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views in providing this advice we coordinated with the sec_31 and sec_6109 experts in the office_of_chief_counsel cc tege eoeg et2 and cc pa b01 respectively in addition we coordinated with cc wi as the itin program is part of the wage_and_investment_division please call --------------------- if you have any further questions
